drtc pevevume service uniform issue list fb27 -ep patty legend taxpayer a amount b ira c bank d ira e brokerage firm f dear this is in response to your request of representative for a waiver of the 60-day rollover requirement contained i in sec_408 of the internal_revenue_code the code through your authorized the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page irac account you were previously married to of proceedings of estate administration the custodian bank provided you with an election form necessary for the distribution of the ira c account but gave you no explanation or information on any distribution options and you signed it on and were the spousal beneficiary passed away on during the about your savings account at bank d you received amount b from the custodian and deposited it into form 1099r showing amount b it was not until you received your as a taxable_distribution that you contacted your customary _ tax preparer it was then that you learned that the distribution of amount b could have been rolled over as your own spousal_ira to avoid any adverse tax consequences any effort to rectify the incorrect distribution was too late because the 60-day period allowed by the code to avoid the tax_liability had already expired you have already used amount b to established ira e at brokerage firm f since date you represent that no other amount was distributed from ira c within the one year period since the last distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid page into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to granta waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed bya financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred it appears from the information you submitted that you relied solely on the custodian information regarding the ira c distribution the committee report describing legislative intent indicates that the congress enacted the rollover provisions to allow portability between eligible plans including iras using an ira distribution as a deposit to a savings account is not consistent with the intent of congress to allow portability between eligible plans the information presented does not demonstrate hardship that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code under these circumstances the failure to waive the 60-day requirement would not be against equity or good conscience therefore the service hereby denies the request to waive the 60-day rollover requirement with respect to the distribution of amount b page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at please address all correspondence to sincerely yours y gtx perey a employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose ce
